Vanguard FTSE All-World ex-US Small-Cap Index Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares Dated February 27, 2014 Effective immediately, Vanguard FTSE All-World ex-US Small-Cap Index Funds 0.25% purchase and redemption fees are eliminated. Prospectus and Summary Prospectus Text Changes The Fees and Expenses section is restated as follows: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for certain fund account balances below $10,000) $20/year (over, please) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.35% 12b-1 Distribution Fee None Other Expenses 0.05% Total Annual Fund Operating Expenses 0.40% Example The following example is intended to help you compare the cost of investing in the Funds Investor Shares with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. This example assumes that the Shares provide a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $41 $128 $224 $505 Additional Text Changes: All other references to the Funds 0.25% purchase and redemption fees are removed. © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 1684A 072014 Vanguard FTSE All-World ex-US Small-Cap Index Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares for Participants Dated February 27, 2014 Effective immediately, Vanguard FTSE All-World ex-US Small-Cap Index Funds 0.25% purchase and redemption fees are eliminated. Prospectus and Summary Prospectus Text Changes The Fees and Expenses section is restated as follows: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.35% 12b-1 Distribution Fee None Other Expenses 0.05% Total Annual Fund Operating Expenses 0.40% (over, please) Example The following example is intended to help you compare the cost of investing in the Funds Investor Shares with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. This example assumes that the Shares provide a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $41 $128 $224 $505 Additional Text Changes: All other references to the Funds 0.25% purchase and redemption fees are removed. © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 1684A 072014 Vanguard FTSE All-World ex-US Small-Cap Index Fund Supplement to the Prospectus and Summary Prospectus for Institutional Shares Dated February 27, 2014 Effective immediately, Vanguard FTSE All-World ex-US Small-Cap Index Funds 0.25% purchase and redemption fees are eliminated. Prospectus and Summary Prospectus Text Changes The Fees and Expenses section is restated as follows: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.15% 12b-1 Distribution Fee None Other Expenses 0.04% Total Annual Fund Operating Expenses 0.19% (over, please) Example The following example is intended to help you compare the cost of investing in the Funds Institutional Shares with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. This example assumes that the Shares provide a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $19 $61 $107 $243 Additional Text Changes: All other references to the Funds 0.25% purchase and redemption fees are removed. © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 884A 072014 Vanguard International Equity Index Funds Supplement to the Statement of Additional Information Dated February 27, 2014 Important Change to Vanguard FTSE All-World ex-US Small-Cap Index Fund Effective immediately, Vanguard FTSE All-World ex-US Small-Cap Index Fund has eliminated its 0.25% purchase and redemption fees. © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 072B 072014
